A. J. "WALKER, C. J.—
The indictment, found on the Vlih November, 1857, alleges the offense to have been committed before the finding of the indictment and after the^rsi day of March, 1856. The offense may have been committed after the first day of March, 1856, and not within twelve months before the finding of the indictment. The indictment fails, therefore, to show the commission of the misdemeanor within the period prescribed by the statute of limitations. Before the Code, this would have been a fatal objection; but it is not now necessary to make any averment that the indictable act was done within the time mentioned in the statute of limitations. No specification of the time is necessary, unless time is a material ingredient of the offense.—Code, § 3512; and Form No. 1, page 698.
The forms prescribed by the Code make sufficient an allegation, that the offense was committed before the *412finding of the indictment. It cannot vitiate, that the indictment, instead of embracing witbin its allegation all past'time; limits to a- certain specified day in the past the period within which the offense was- committed'.
[2.] One year is the period of limitation for a misdemeanor.—Code, § 3374. Although it was not necessary to aver in the indictment, that the offense was committed within twelve months before commencement of prosecution, yet it was necessary to prove it. One of the charges authorized a conviction, if the offense was committed within eighteen months before the finding of the indictment. That charge was wrong, and on account of it there must be a reversal. The indictment in this ease appears from the record to have been the commencement of the prosecution. The charge was probably given upon the supposition, that the defendant had been bound over six months before the indictment was found. If that had been the case, the period of limitation would have been computed from the time when the defendant was bound over. ■ Code, § 3376. But there does not appear to have been any proceeding against the defendant before the indictment.
[3.] That it was not necessary that there should have 'been an informer is decided in Williamson v. The State, 16 Ala. 431.
[4.] The- negroes were on a plantation different from that on which the defendant resided, separated and distinguished from it, and four miles distant; but the intervening territory between the two plantations belonged to the defendant. This last circumstance does not make the plantation where the slaves remained less a distinct and different place from that on which the defendant resided. The fact that the intervening land belonged to the defendant, neither takes the case out of the letter of the statute, nor tends to avoid the evils which the statute aims to prevent.
[5.] We have no doubt as to the constitutional power of the legislature to pass the law in question. The law may be classed with those police regulations for the prevention of crime, the preservation of peace and good *413■order, and the security of life and property, the power of 'enacting which has always been conceded to the State legislature in the absence of some constitutional prohibition.
The judgment of the court below is reversed, and the cause remanded.